DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being read upon by Sukhomlinov et al., US PG Pub 2019/0072979 A1 (hereafter Sukhomlinov).  

Regarding claim 1 where it is disclosed by Sukhomlinov to have, “A parcel delivery [figure 1] system comprising: a complex having a plurality of tenant units each having a tenant address [figure 1 shows building with multiple rooms to be delivered to and also paragraphs 14 & 55], the complex further comprising an intake facility [paragraphs 55-58 where intake place is the entry into the building which has to be delivered to], a delivery facility [paragraph 15 drone home base where it pick package up from to be delivered], and parcel storage boxes in communication with both the intake facility and the delivery facility [paragraph 59]; a parcel for delivery to one of the plurality of tenant units bearing an address of a tenant [paragraphs 14 & 51-55]; wherein the intake facility comprises a scanning station and a first automated ground   

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sukhomlinov in further view of Vesuna US PG Pub 2005/0246248 A1.  

Regarding claim 2 where all the limitations of claim 1 are disclosed by Sukhomlinov as described above.  Where it is not specifically disclosed by Sukhomlinov to have their system have a scanning stations to scan the packages to determine the final destination they do cite that the drones using information given to them to determine the location at which the parcel must be dropped off at but no specifics are given.  
Vesuna is directed to a mobile portal for RFID of object by delivery drones.  Vesuna in at least paragraph 31 describes how their system uses RFID to cover a wide area to be able to read the packages and determine where their location is.  The RFID allows for information about the package to be read and have stored information in the RFID about the package.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Sukhomlinov by the teachings of Vesuna where they are both directed to the same field of endeavor of drone delivery systems.  Where one would have modified Sukhomlinov, by using a well-known technique to improve similar devices in the same way, as taught by Vesuna.  In this instance the modification of Sukhomlinov whom does not specifically include the feature of their system reading the address information off the package and instead the main server provides this to the drones.  One would however look to Vesuna to use the teaching of having RFID and on the packages to track them and allow for specific information to be on the box and thus prevent mistakes in tracking and delivering the package to the correct place.  This also allows for improved tracking of the package by an active tracking system by the use of RFID and help prevent lost packages which can be costly, as taught by Vesuna.  
Regarding claim 3 where all the limitations of claim 2 are disclosed by Sukhomlinov and Vesuna as described above.  Where it is further described by Sukhomlinov to have their system 
Regarding claim 4 where it is further disclosed by Sukhomlinov in at least paragraphs 2, 11, 14, 18, 20 and 24 to have their system use drones/UGV to deliver packages.  
Regarding claim 5 where it is disclosed by Sukhomlinov to have their system also use parcel lockers as described in at least paragraphs 50, 59, 67, 73 and 96. 
Regarding claim 13 where it is disclosed by Vesuna in at least figure 2 to have a computer system being able to use the RFID information for package deliveries.  
  Regarding claim 14 where it is disclosed by Sukhomlinov in at least paragraphs 32-33 and 78 describe how the computer system is able to determine where the package is to be sent based on the information it read from the RFID (taught by Vesuna).  The system has to know what packages must be delivered to what location address and thus would be able to have the address of the tenant for delivery to parcel lockers described in paragraphs 50, 59, 65, 67, 72 and 96.  

Claim 6 & 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sukhomlinov and Vesuna and further in view of Clarke et al., US PG Pub 2018/0330313 A1 (hereafter Clarke).  

Regarding claim 6 where all the limitations of claims 5 are disclosed by Sukhomlinov and Vesuna as described above.  Where they do not specifically disclose their systems having the UGV being able to access the parcel stored in the parcel storage box.  
Clarke is directed to an autonomous delivery device/UGV and handling system where they describe in at least figures 2a-3b to have their UGV being able to deliver a package to a box that is dedicated for the specific package as described in at least paragraph 46.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Sukhomlinov and Vesuna (hereafter Sukhomlinov1) by the teachings of Clarke where they are all directed to the same field of endeavor of robotic devices being able to deliver goods.  Where one would have modified Sukhomlinov1, by the use of a known technique to improve similar devices in the same way.  In this instance the modification of Sukhomlinov1 whom does not specifically have their system access the locked box as shown by Clarke, where this would lead to the improvement of having the delivered package being safe and not being left outside or being handled by another person to put in the lock box disclosed by Sukhomlinov1.  This would eliminate the package being stolen or taken by someone whom it was not intended for.  
Regarding claim 15 where all the limitations of claim 14 are disclosed by Sukhomlinov1 but they do not specifically disclose their system also sending a message to the customer once their package has been delivered.  
Clarke does send a message to the customer to let them know that their package has been delivered to the secure location as described in at least paragraphs 49 and 75.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Sukhomlinov and Vesuna (hereafter Sukhomlinov1) by the teachings of Clarke where they are all directed to the same field of endeavor of robotic devices being able to deliver goods.  Where one would have modified Sukhomlinov1, by the use of a known technique to improve similar devices in the same way.  In this instance the modification 
Regarding claims 16-18 where it is disclosed by Clarke in at least paragraph 73 to have their system being able to allow the receiver to be able to provide a specific time to the system for when the package can be delivered and the drone is provided this information.  


Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sukhomlinov1 and Clarke in further view of Higham US PG Pub 2006/0022827 A1.
  
Regarding claim 7 where all the limitations of claim 6 are disclosed by Sukhomlinov1 and Clarke (hereafter Sukhomlinov2), but they do not specifically disclose the further limitation of their system also having the UGV being able to unlock the secure storage box for the parcel using RFID.  
Higham is directed to a RFID cabinet where as shown in at least figure 1 and described in at least paragraphs 11, 13, 21 and 25 where the computer controls the access to the cabinet and the doors will only open if the correct RFID tag is read.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Sukhomlinov2 by the teachings of Higham where they are directed to the same field of endeavor of control access to storage boxes and holding objects.  Where one would have been motivated to modify Sukhomlinov2, by the use of a known to a 
Regarding claim 8 where all the limitations of claim 7 are disclosed by Sukhomlinov2 and Higham as described above.  Where it is further disclosed by Clarke to have their system also being able to deliver the package from the UGV secure box to the premises of the intended address as shown in at least figures 2a-f.  
Regarding claim 9 where it is further disclosed by Clarke in at least figures 2a-b to have their system also being able to deliver the parcel to a secure box which is located near the front door of the home.  
Regarding claim 10 where it is disclosed by Clarke in at least figures 2a-f to have the package being delivered to the client home via a secure door and the box leading into the client’s home, paragraph 76-77.  
Regarding claim 11 where the box could have the access door be of a type of either pivot, roll, slide or concertina, see paragraphs 77-79, and thus being able to be either fully opened, partially opened or closed.  

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sukhomlinov in further view of Suzuki US PG Pub 2018/0203465 A1.  

Regarding claims 19-20 where all the limitations of claim 1 are disclosed by Sukhomlinov above.  However it is not specifically disclosed by Sukhomlinov to have their 
Suzuki is directed to a rotorcraft/drone landing device used for the delivery of packages to secure locations from a main warehouse.  Suzuki as described in at least figures 1 and 6a-d show how the computer is able to instruct the drones to go from the warehouse to the delivery site and put the packages in a secure location shown in figure 6.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Sukhomlinov by the teachings of Suzuki where they are both directed to the same field of endeavor of robotic delivery systems.  Furthermore, where one would have been motivated to modify Sukhomlinov by the use of a known technique to improve similar devices in the same way, as taught by Suzuki.  In this instance the modification of Sukhomlinov whom does not have their system use multiple drones to deliver the packages to the intended address to allow for the quicker delivery of multiple packages to multiple recipients for efficiency.    
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255.  The examiner can normally be reached on M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHAVESH V AMIN/Primary Examiner, Art Unit 3666